DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg (US 6,182,543) in view of Lorenz (US 2011/0308618).
	Per claim 27, Forsberg teaches an atmospheric water generator (i.e. figure 24 of Forsberg) for operating in an environment with ambient air and generating potable water therefrom, the atmospheric water generator comprising: 

	(b) a collection tank (i.e. 522 of Forsberg) for collection and storage of the liquid water; 
	(c) a dispense outlet section (i.e. 556 of Forsberg) for outputting dispensed volumes of the liquid water; 
	(d) two or more water quality meters (i.e. 534 and 606 of Forsberg) disposed in water-measurement communication between the collection tank and water outlet section; and 
	(e) a processor element configured to 
		(i) compare measured values from each water quality meter to corresponding programmed acceptable ranges, thereby identifying any measured value falling outside of its respective programmed acceptable range (i.e. “digital counter (606) for determining when the water filter (532) is to be changed”, column 22, lines 47-48 and “The bacteriostat (29) is monitored by the fail-safe switch (28)”, column 23, line 39 of Forsberg); 
		(ii) determine which one or more of at least two distinct response protocols is to occur based on which measured value falls outside of its corresponding programmed acceptable range (i.e. there is inherently a determination made by the processor when these responses are outside the acceptable ranges); and 
		(iii) cause the atmospheric water generator to perform at least one of the response protocols when measured values from one or more of the water quality meters falls outside of the respective programmed acceptable range (i.e. “the water filter (532) 
	However, it is old and well known to have parameters locally modifiable by way of a graphic user interface.  For example, Lorenz teaches a water recovery system wherein programed acceptable ranges are locally modifiable (i.e. “changing settings”, paragraph 0082 of Lorenz) by way of a graphic user interface (i.e.”touchpad”88 paragraph 0082 of Lorenz) of an atmospheric water generator for selectively monitor certain filtration and/or treatment devices and systems and change the operational status of the filtration and/or treatment devices and systems (i.e. paragraph 0092 of Lorenz).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide programmed acceptable ranges that are locally modifiable by way of a graphic user interface of an atmospheric water generator, as taught by Lorenz in the invention of Forsberg, in order to advantageously selectively monitor certain filtration and/or treatment devices and systems and change the operational status of the filtration and/or treatment devices and systems (i.e. paragraph 0092 of Lorenz).	Per claim 28, Forsberg, as modified, meets the claim limitations as disclosed in the above rejection of claim 27.  Further, Forsberg, as modified, teaches wherein one of the response protocols includes triggering a filter-change alert i.e. “digital counter (606) Per claim 29, Forsberg, as modified, meets the claim limitations as disclosed in the above rejection of claim 27.  Further, Forsberg, as modified, teaches wherein one of the response protocols includes preventing the atmospheric water generator from dispensing liquid water (i.e. “If the bacteriostat is not enabled… operation of the entire machine is stopped and an audible alarm is activated”, column 23, lines 51-54 of Forsberg).
	Per claim 35, Forsberg, as modified, meets the claim limitations as disclosed in the above rejection of claim 27.  Further, Forsberg, as modified, teaches a water filter element having an upstream side and a downstream side, wherein at least one of the water quality meters is a water pressure meter for measuring water pressure at the downstream side of the water filter element.  However, Forsberg teaches in an alternative embodiment a water filter element (i.e. 31 of Forsberg) having an upstream side and a downstream side (see figure 17C of Forsberg), wherein at least one of the water quality meters is a water pressure meter (i.e. 302 of Forsberg) for measuring water pressure at the downstream side of the water filter element for providing high quality water (i.e. column 39, line 56 of Forsberg).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a water filter element having an upstream side and a downstream side, wherein at least one of the water quality meters is a water pressure meter for measuring water pressure at the downstream side of the water filter element, as taught in the alternative .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg (US 6,182,543) in view of Lorenz (US 2011/0308618) as applied to the claims above and further in view of Wemhoff (US 4,465,593).
	Per claim 30, Forsberg, as modified, meets the claim limitations as disclosed in the above rejection of claim 27.  Further, Forsberg, as modified, fails to explicitly teach wherein one of the response protocols includes a self-cleaning response, duration and intensity of the self-cleaning response being dependent upon one or both of (a) which of the water quality meters is generating the measured value falling outside of the respective programmed acceptable range; and (b) degree to which the measured value falls outside of the respective programmed acceptable range.
	However, Wemhoff teaches a water recovery system including a response protocol including a self-cleaning response (i.e. “filter maintenance”, column 7, lines 41-42 of Wemhoff) , duration and intensity of the self-cleaning response being dependent upon a degree to which a measured value falls outside of a programmed acceptable range (i.e. “Maintenance is required if a predetermined number of batches have been filtered or alternatively, if a high pressure situation has been detected by the pressure sensor 72 indicating a need to clean the filter means 24”, column 7, lines 35-39 of Wemhoff) (i.e. to clarify, the duration and intensity of the first mode and second mode is inherently different since the first mode is an injection of air and water and the second mode is pumping diatomaceous earth and air) for preventing caking of sludge (i.e. column 3, lines 22 of Wemhoff).  Therefore it would have been obvious to one having .
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg (US 6,182,543) in view of Lorenz (US 2011/0308618) and Wemhoff (US 4,465,593) as applied to the claims above and further in view of Tudor (US 2011/0283730).
	Per claim 31 and 32, Forsberg, as modified, meets the claim limitations as disclosed in the above rejection of claim 30.  Further, Forsberg, as modified, teaches the self-cleaning response but fails to explicitly teach wherein the self-cleaning response includes a water recirculation regimen (claim 31), wherein the recirculation regimen involves the introduction of ozone into the recirculated water (claim 32).
	However, Tudor teaches a water recovery system including a control system (i.e. 401 of Tudor) controlling a water circulation regime (“Water can be recycled thorough reservoir 220 via line 227 via pump”, paragraph 0052 of Tudor) (claim 31), wherein the wherein the recirculation regimen involves the introduction of ozone into the recirculated water (i.e. via 226 of Tudor) (claim 32) for providing potable water (i.e. paragraph 0008, last line of Tudor).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a water circulation regime (claim 31), wherein the wherein the recirculation regimen involves the introduction of ozone 
	When the Tudor water circulation regime involving the introduction of ozone into recirculated water is combined with the self-cleaning response of Forsberg, as modified, the result is wherein the self-cleaning response includes a water recirculation regimen, as claimed.
Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Forsberg (US 6,182,543) in view of Lorenz (US 2011/0308618) as applied to the claims above and further in view of Yoon (US 7,357,001) and Lev et al. (US 2007/0209984).
Per claim 34, Forsberg, as modified, meets the claim limitations as disclosed in the above rejection of claim 27.  Further, Forsberg, as modified, fails to explicitly teach a top tank a top tank disposed above the collection tank and configured to receive liquid water therefrom, wherein at least one of the water quality meters is a UV meter for measuring the intensity of UV light emitted within the top tank.
	Regarding the top tank, Yoon teaches a water recovery system including a top tank (i.e. 46 of Yoon) disposed above a collection tank (i.e. 34 of Yoon) and configured to receive liquid water therefrom for conveniently providing purified and sterilized drinking water (i.e. column 1, lines 52-58 of Yoon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a top tank disposed above a collection tank and configured to receive liquid water therefrom, as taught by Yoon in the invention of Forsberg, as modified,, in order 
	Regarding the UV meter, Lev teaches a water purifying system wherein a tank (i.e. 14 of Lev) includes UV meter (i.e. 104 of Lev) for measuring the intensity of the UV light emitted within the tank (i.e. paragraph 0040, lines 2-3 of Lev) for providing an alarm if there is insufficient UV dosage (i.e. paragraph 0040, lines 5-6 of Lev).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a UV meter for measuring the intensity of the UV light emitted within the tank, as taught by Lev in the combined teachings, in order to advantageously provide an alarm if there is insufficient UV dosage (i.e. paragraph 0040, lines 5-6 of Lev).
	When the Lev UV meter is combined with the top tank of Forsberg, as modified, the result is wherein at least one of the water quality meters is a UV meter for measuring the intensity of UV light emitted within the top tank, as claimed.
Claim 36 rejected under 35 U.S.C. 103 as being unpatentable over Forsberg (US 6,182,543) in view of Lorenz (US 2011/0308618) as applied to the claims above and further in view of Yoon (US 7,357,001).
	Per claim 36, Forsberg, as modified, meets the claim limitations as disclosed in the above rejection of claim 27.  Further, Forsberg, as modified, teaches teach wherein at least one of the water quality meters a pH meter (i.e. “sensors for…ph”, column 43, line 1 of Forsberg) for measuring an acidity level of the liquid water stored in the collection tank (i.e. 522 of Forsberg) but fails to explicitly teach a top tank disposed above the collection tank and configured to receive liquid water therefrom.

Response to Arguments
	In regards to the applicant’s argument that Forsberg, as modified by Lorenz, does not teach programmed acceptable ranges are locally modifiable because Lorenz does not disclose programmed acceptable ranges being locally modifiable; the examiner respectfully disagrees.  Lorenz was not cited to teach programmed acceptable ranges being locally modifiable.  Forsberg was cited to teach a water recovery system programmed with acceptable ranges of water quality.  Lorenz was cited to disclose that it is old and well known, and obvious, to have a GUI available to change settings in a water recovery system for selectively monitoring certain filtration and/or treatment devices and systems and change the operational status of the filtration and/or treatment devices and systems (i.e. paragraph 0092 of Lorenz), thereby allowing for optimized use of the system.  Therefore the applicant’s argument is not persuasive and the rejection remains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763